 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    DONATY ANTHONY DIAZ,                    )   Case No. CV 18-4102 GW(JC)
                                              )
12                                            )   ORDER (1) ACCEPTING
                                              )   FINDINGS, CONCLUSIONS, AND
13                                            )   RECOMMENDATIONS OF
                           Petitioner,        )   UNITED STATES MAGISTRATE
14                                            )   JUDGE; (2) DENYING
                                              )   PETITIONER’S REQUEST TO
15                   v.                       )   STAY; AND (3) GRANTING
                                              )   RESPONDENT’S AND
16                                            )   PETITIONER’S MOTIONS TO
                                              )   DISMISS WITHOUT PREJUDICE
17    DANIEL PARAMO,                          )   AND DIRECTING THAT
                                              )   JUDGMENT BE ENTERED
18                                            )   ACCORDINGLY
                       Respondent.            )
19    ______________________________          )
20
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
21
     Habeas Corpus by a Person in State Custody (“Petition”), the submissions in
22
     connection with Respondent’s Motion to Dismiss the Petition (“Respondent’s
23
     Motion”) (including the request to stay contained within petitioner’s Opposition),
24
     and all of the records herein, including the October 16, 2018 Report and
25
     Recommendation of United States Magistrate Judge (“Report and
26
     Recommendation”) and petitioner’s December 6, 2018 Motion to Dismiss the
27
     Petition without Prejudice (“Petitioner’s Motion”). The Court approves and
28
     accepts the Report and Recommendation.
 1         IT IS HEREBY FOUND AND ORDERED: (1) the Petition is wholly
 2 unexhausted; (2) petitioner’s request to stay is denied; (3) Respondent’s Motion
 3 and Petitioner’s Motion are granted; (4) the Petition and this action are dismissed
 4 without prejudice; and (5) Judgment shall be entered accordingly.
 5         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 6 the Judgment herein on petitioner and counsel for respondent.
 7
 8         DATED: May 1, 2019
 9
10                                  ________________________________________
11                                  HONORABLE GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
